DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




s 1-3, 5, 7-11, 13, 14, 16-17, 19, 21, 30-31, and 34-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstenblith et al. (US 2012/0083767) and further in view of Dang et al. (US 2003/0113478).

Regarding claims 1, 16-17, 19, 21, 30-31, and 34 Gerstenblith et al. discloses a macrodevice comprising a body having at least one or multiple compartments, wherein the one or multiple compartments comprise:
one or more side walls, (See Gerstenblith Abstract and Fig. 4 wherein there is a macrodevice having a body with a compartment and one or more sidewalls.)
a top portion comprising a porous membrane attached to an edge of the one or more side
walls, (See Gerstenblith Fig. 4 wherein there is a porous membrane attached to an edge of the one or more walls.)
a bottom, and(See Gerstenblith Fig. 4 wherein the device comprises a bottom); and wherein the body has a largest dimension between 10 µm and 50 mm, inclusive. (See Gerstenblith Fig. 4 wherein the outlines of the top and bottom portions are the same and the largest dimension is 500 µm, i.e. between 10 µm and 50 mm)

Gerstenblith et al. discloses one or more layers of a biocompatible component partially or completely coating a surface of the micro-fabricated body.  ( See Gerstenblith [0019] wherein biocompatible coating layer is applied to at least a partial surface of the body).

Gerstenblith discloses all the claim limitations as set forth above as well as the device wherein coatings are applied to the device and that these coatings are well known to be adjusted according to those known in the art but does not describe the specific coatings as being small molecules or polymers.

Dang et al. discloses one more layers of biocompatible coatings which may be applied to implantable devices to render them more biocompatible. The said layers of biocompatible coatings comprise numerous substances including small molecules. (See Dang Abstract , [0035]-[0038] wherein a coating is applied to an implantable device, i.e. a coating inherently must be formed of one or more layers, and said coating comprises small molecules such as collagen, biotin, etc.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a biocompatible coating comprising the compounds described by Dang et al. as a coating in the device of Gerstenblith because such materials are known to modify surfaces of biomedical devices such as those described by Gerstenblith and such coatings provide desired biochemical properties and cell interactions with the device as would be desirable in the device of Gerstenblith and one would have a reasonable expectation of success in utilizing such compounds in a biocompatible coating.
In regards to claims and limitations therein directed to the polymer it is noted that these limitations are directed to an alternative which is not positively recited or required and the alternative of small molecules is taught by the prior art as described above.
Furthermore in regards to limitations directed to materials worked on and intended uses of the claimed device, i.e. cells, fibrosis prevention, improved functional viability, it is noted that such limitations do not define structural element which differentiate the claimed invention from the cited prior art see MPEP 2114 and 2115.




Regarding claim 3 Gerstenblith et al. discloses all the claim limitations as set forth above as well as the device the multiple compartments are arranged in a one-dimensional, two-dimensional array, or three-dimensional array. ( See Gerstenblith and rejection of claim 1 above wherein the option of one compartment is utilized in the rejection and thus alternative wherein multiple compartments are provided need not be found.)


Regarding claim 5 Gerstenblith et al. discloses all the claim limitations as set forth above as well as the device the one or more layers of the biocompatible component are covalently and/or non-covalently bound to a surface of the macrodevice. ( See Gerstenblith [0019] wherein biocompatible coating layer is applied to at least a partial surface of the body and is bound thereto either covalently or non-covalently as such represents all possible forms a coating may be applied to the device).

Regarding claim 7 Gerstenblith et al. discloses all the claim limitations as set forth above as well as the device wherein the porous membrane has a pore size that allows diffusion of therapeutic agents, diagnostic agents, prophylactic agents, nutrients, oxygen, or combinations thereof, but inhibits host immune cells from entering the compartments.  . ( See Gerstenblith [0017] wherein the pore size allows diffusion of nutrients but impermeable to cells, i.e. it inhibits immune cells from entering.)



Regarding claim 9 Gerstenblith et al. discloses all the claim limitations as set forth above as well as the device wherein at least one compartment has a perpendicular distance of between 10 µm and 1 mm, inclusive, from the porous membrane to the bottom portion, preferably the perpendicular distance is about 0.25 mm.  ( See Gerstenblith Fig. 4 wherein compartment as a perpendicular distance of 150 µm.)

Regarding claim 10 Gerstenblith et al. discloses all the claim limitations as set forth above as well as the device further comprising integrated fluidic channels to access the compartments enclosing the cells. (See Gerstenblith [0015] and Fig. 4 wherein the pores are integrated fluidic channels that allow access to compartments enclosing the cells.)

Regarding claim 11 Gerstenblith et al. discloses all the claim limitations as set forth above as well as the device wherein the porous membrane comprises pores having a pore size between 0.1 µm and 3.0 µm, inclusive. ( See Gerstenblith [0030] wherein pores have diameters of 0.1 µm and 15 µm)
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.


It is noted that such a modification would have required a mere change in shape of the device which would have been obvious to one of ordinary skill in the art at the time of invention because The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 


Regarding claim 13 Gerstenblith et al. discloses all the claim limitations as set forth above as well as the device wherein the macrodevice has an oblong shape. (See Gerstenblith Fig. 4 wherein the device has an oblong shape.)

Regarding claim 35 Gerstenblith et al. discloses all the claim limitations as set forth above as well as the device wherein the cells are selected from the group consisting of genetically engineered cells, stem cells, stem cell-derived cells, and pancreatic islets cells. .( See Gerstenblith [0014] wherein the cells are stem cells)

Regarding claim 36 Gerstenblith et al. discloses all the claim limitations as set forth above as well as the device wherein the therapeutically effective substance comprises a protein.( See Gerstenblith [0014] wherein the substance comprises a protein.)



	Regarding claim 38 Gerstenblith discloses all the claim limitaitons as set forth above as well as the device wherin the porous membrane is attached to the body and it is noted that the recitation of a method of making saidattachment, the examiner notes that the determination of patentability is determined by the recited structure of the apparatus and not by a method of making said structure.  A claim containing a recitation with respect to the manner in which a claimed apparatus is made does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.

Regarding claim 39 Gerstenblith et al. discloses all the claim limitations as set forth above as well as the device wherein the body is formed by microfabrication.( See Gerstenblith [0029] wherein the body is formed by microfabrication.)
	Regarding the recitation of a method of making said device, the examiner notes that the determination of patentability is determined by the recited structure of the apparatus and not by a method of making said structure.  A claim containing a recitation with respect to the manner in which a claimed apparatus is made does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.


12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstenblith et al. (US 2012/0083767) in view of Dang et al. (US 2003/0113478) as applied to claims above, and further in view of Hu et al. (US 5,605,835).

Regarding claim 12 Gerstenblith et al. discloses all the claim limitations as set forth above as well as the device wherein the porous membrane comprises various materials. (See Gerstenblith [0014]) but does not specifically disclose the membrane formed from a material selected from the group consisting of polydimethoxysiloxane, medical grade silicone, polycarbonate, and polyurethane.

Hu et al. discloses a bioreactor wherein a cell contacting porous membrane is formed from various materials which allow the transfer of nutrients and waste while containing cells wherein the membrane is formed from materials including polysulfone and polycarbonate. (See Hu Abstract and Col. 11 Lines 40-66).

Since the prior art of (secondary reference) recognizes the equivalency of polysulfone and  polycarbonate in the field of bioreactor membrane materials, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the polysulfone of Gerstenblith with the polycarbonate of Hu et al. as it is merely the selection of functionally equivalent membrane materials recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JONATHAN M HURST/               Primary Examiner, Art Unit 1799